Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered January 24, 2013. The order, among other things, granted the motion of defendants Quinlivan, Pierik & Krause A/E, doing business as QPK Designs, Vincent Nicotra and Linda K. Storrings to dismiss the complaint against them.
*1209It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in East2West Constr. Co., LLC v First Republic Corp. of Am. (115 AD3d 1206 [2014]).
Present— Centra, J.E, Peradotto, Lindley, Sconiers and Whalen, JJ.